The Bronx Parkway Commission Act (Laws of 1907, chap. 594, § 13)* directs that the condemnation proceedings instituted thereunder are to be in the manner provided by the Code of Civil Procedure for condemnation of real property for like purposes. Therefore, this appeal by a defending landowner does not lie from the judgment of condemnation, which a defendant can only review through an appeal from the final order under Code of Civil Procedure (§ 3375). The appeal of the Garth Estates is, therefore, dismissed, with ten dollars costs and disbursements. Jenks, P. J., Thomas, Stapleton, Putnam and Blackmar, JJ., concurred.

 Amd. by Laws of 1916, chap. 599.— [Rep.